Citation Nr: 0610331	
Decision Date: 04/10/06    Archive Date: 04/26/06

DOCKET NO.  04-34 949	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for multiple myeloma, 
claimed as due to exposure to herbicides in service.  

ATTORNEY FOR THE BOARD 

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to July 
1967.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a decision rendered by the Philadelphia, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA) that denied service connection for 
multiple myeloma.  


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) is 
applicable to this appeal.  To implement the provisions of 
the law, the VA promulgated regulations codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)).  The Act and 
implementing regulations provides that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  It also includes new 
notification provisions. 

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-1506, which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to service 
connection claims.  Because this claim is being remanded for 
additional development, the opportunity exists for the RO to 
provide the veteran proper notice under 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b), that informs him that a disability 
rating and an effective date for the award of benefits will 
be assigned if service connection is awarded, and also 
includes an explanation as to the type of evidence that is 
needed to establish both a disability rating and an effective 
date.  

The veteran maintains that he was exposed to herbicides while 
his plane was set down for refueling in Vietnam on the way to 
his duty station in Thailand.  He avers that he disembarked 
from the plane in Vietnam while it was refueling.  He is now 
diagnosed with multiple myeloma, a disease attributed to 
exposure to herbicides agents in Vietnam under 38 C.F.R. 
§§ 3.307 and 3.309.  

The RO's attention is directed to a January 6, 2003 letter 
from the Assistant Secretary of Defense that was addressed to 
VA's former Chief Officer for Public Health and Environmental 
Hazards.  In effect, the letter and attachments, indicated 
that herbicide testing was conducted in areas outside of 
Vietnam, to include parts of Thailand.  Also, a VA 
Informational Fact Sheet dated September 30, 2003, addressed 
exposure to herbicides outside of Vietnam.  In that Fact 
Sheet, it was recommended that the RO "contact the 211 staff 
with claims that you have for Agent Orange exposure outside 
of Vietnam and Korea.  Such claims should be developed for 
proof of exposure."  

Although the veteran does not aver exposure to herbicides in 
Thailand, given the circumstances of his illness, as well as 
the information regarding herbicide exposure outside Vietnam, 
it is in the best interest of the veteran to remand the case 
for further development.

The case is remanded for the following actions:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and 
effective date for the claims(s) on 
appeal, as outlined by the Court in 
Dingess/Hartman v. Nicholson, Nos. 01-
1917 and 02-1506 (U.S. Vet. App. Mar. 3, 
2006).  

2.  The RO is to contact the 211 staff 
for development of this claim based on 
Agent Orange exposure outside of Vietnam.  
The claim should be developed for proof 
of exposure.  

3.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal, 
for which a notice of disagreement has 
been filed, remains denied, the appellant 
and representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).



